Execution Version


MUFG
1221 Avenue of the Americas
New York, New York 10020-1001








June 29, 2016


Coherent, Inc.
5100 Patrick Henry Drive
Santa Clara, California 95054


Attention: Kevin Palatnik


Project Rembrandt
Joinder Agreement to Amended and Restated Commitment Letter

Ladies and Gentlemen:
Reference is made to the Amended and Restated Commitment Letter, dated as of
April 5, 2016 (together with the exhibits and annexes attached thereto, the
“Commitment Letter”), by and among Barclays Bank PLC (“Barclays”), Bank of
America, N.A. (“BofA”), Merrill Lynch, Pierce, Fenner & Smith Incorporated
(“MLPFS”, which term shall include, in each case, MLPFS’s designated affiliate
for any purpose thereunder, and together with BofA and their respective
affiliates, “BAML”) (BAML, together with Barclays, each an “Initial Commitment
Party” and together, the “Initial Commitment Parties”) and Coherent, Inc. (the
“US Borrower”). Capitalized terms used but not defined herein are used with the
meanings assigned to them in the Commitment Letter. This Joinder Agreement to
Amended and Restated Commitment Letter (this “Joinder Agreement”) sets forth the
understanding and agreement of the parties hereto regarding the joinder of The
Bank of Tokyo-Mitsubishi UFJ, Ltd. (“MUFG” or the “Additional Commitment Party”
and together with the Initial Commitment Parties, the “Commitment Parties”) to
the Commitment Letter. “MUFG” shall mean The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
MUFG Union Bank, N.A., Mitsubishi UFJ Securities (USA) Inc. and/or any of their
affiliates as MUFG shall determine to be appropriate to provide the services
contemplated herein.
The Additional Commitment Party (a) commits, on a several but not joint basis,
on the terms and conditions set forth herein and in the Commitment Letter, to
provide a portion of the Facilities in a principal amount set forth adjacent to
its name on Schedule I hereto (the “Commitment Schedule”) and (b) becomes a
party to the Commitment Letter as a Commitment Party thereunder having such
commitment, and being subject to all applicable obligations thereunder, with the
same force and effect as if originally named therein as a Commitment Party. The
commitment of each Commitment Party to provide a portion of the Facilities under
this Joinder Agreement or the Commitment Letter is referred to herein as its
“Commitment” and collectively as the “Commitments”. The Commitment of the
Additional Commitment Party is subject only to the applicable conditions set
forth in Section 5 of the Commitment Letter and Annex II thereto. Upon the
execution and delivery of this Joinder Agreement by the parties hereto, the
Commitments of each Initial Commitment Party under the Commitment Letter (as in
effect immediately prior to the execution hereof) shall, in accordance with the
Commitment Letter, be reduced pro rata on a dollar-for-dollar basis by the
aggregate amount of the Commitments of the Additional Commitment Party, such
that the Commitment of each Commitment Party shall be as set forth in the
Commitment Schedule.
In connection with the Additional Commitment Party’s Commitment under this
Joinder Agreement, it is agreed that the Additional Commitment Party (or the
Additional Commitment Party’s applicable affiliate) will be granted the title or
designation with respect to the Facilities as set forth opposite the Additional
Commitment Party’s name on the Commitment Schedule.
As consideration for the Commitments of the Additional Commitment Party, the
Lead Arrangers severally agree to pay the applicable fees to the Additional
Commitment Party as set forth in that certain Joinder Fee Letter, dated as of
the date hereof, by and among Barclays, BAML, the US Borrower and the Additional
Commitment Party (the “Joinder Fee Letter”), solely to the extent that such fees
have been received in full by the Lead Arrangers from the US Borrower pursuant
to the Facilities Fee Letter (it being understood that nothing herein shall be
deemed to modify the Facilities Fee Letter or increase any fees that have been
paid or are payable by the US Borrower thereunder).
The Additional Commitment Party agrees that the syndication of the Facilities
shall be managed by the Initial Commitment Parties in their capacity as the Lead
Arrangers on the terms set forth in the Commitment Letter. The Additional
Commitment Party acknowledges and agrees that it shall not engage, nor shall it
authorize any person on its behalf to engage, in any secondary selling or any
solicitation of offers to purchase loans or commitments with respect to the
Facilities until such time as the Lead Arrangers declare the primary syndication
of the Facilities to be complete. Furthermore, the Additional Commitment Party
represents that its Commitment represents a commitment from the Additional
Commitment Party only, and does not in any way include a commitment or other
arrangement from any other unaffiliated institution.
Each party hereto agrees that the Additional Commitment Party shall be bound by
the terms and conditions of the Commitment Letter, and shall have all the rights
and obligations with respect to its Commitment, to the same extent as the same
are applicable to the Initial Commitment Parties, on a several and not joint
basis; provided, however, that this paragraph shall not apply to, and the
Additional Commitment Party shall not have any rights or benefits with respect
to, (a) roles or titles assigned to Barclays, BofA or MLPFS pursuant to the
Commitment Letter, (b) the provisions of the Commitment Letter applicable to the
Lead Arrangers, the Administrative Agent and the Syndication Agent in their
capacities as such and (c) any provisions of the Fee Letters.
This Joinder Agreement supersedes any commitment advice or similar letter
executed by the Additional Commitment Party on or prior to the date hereof in
connection with the Facilities, which commitment advice or similar letter shall
in each case terminate upon the effectiveness of this Joinder Agreement.
This Joinder Agreement may not be assigned by any party hereto without the prior
written consent of each other party hereto (and any purported assignment without
such consent will be null and void), is intended to be solely for the benefit of
the parties hereto and is not intended to confer any benefits upon, or create
any rights in favor of, any person other than the parties hereto (and the
Indemnified Parties); provided, however, that a Commitment Party may assign its
Commitment only to the extent permitted by, and in accordance with, the terms of
the Commitment Letter; provided further, that MLPFS may, without notice, assign
its rights and obligations under this Joinder Agreement to any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date hereof.
This Joinder Agreement may not be amended or any term or provision hereof waived
or modified except by an instrument in writing signed by each of the parties
hereto. This Joinder Agreement may be executed in multiple counterparts and by
different parties hereto in separate counterparts, all of which, taken together,
shall constitute an original. Delivery of an executed counterpart of a signature
page to this Joinder Agreement by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart thereof. Headings are for convenience of reference
only and shall not affect the construction of, or be taken into consideration
when interpreting this Joinder Agreement.
This Joinder Agreement, the Commitment Letter and the Joinder Fee Letter embody
the entire agreement and understanding among the parties hereto and thereto and
their respective affiliates with respect to the Additional Commitment Party’s
Commitments and the fee compensation with respect thereto and supersedes all
prior agreements and understandings relating to the Additional Commitment
Party’s Commitments and the fee compensation with respect thereto. No party has
been authorized by the Additional Commitment Party to make any oral or written
statements that are inconsistent with this Joinder Agreement or the Joinder Fee
Letter. Following the execution and delivery of this Joinder Agreement by each
of the parties hereto, the Commitment Letter and this Joinder Agreement shall be
construed as a single instrument to the extent necessary to give effect to the
provisions hereof and thereof. Notwithstanding any provision hereof or of the
Commitment Letter, it is agreed and understood that all obligations of each of
the Commitment Parties, whether pursuant hereto or pursuant to the Commitment
Letter, shall be several and not joint obligations.
This Joinder Agreement shall be governed by, and construed in accordance with,
the laws of the State of New York (and the Additional Commitment Party hereby
expressly acknowledges and agrees that it shall be subject to Section 8 of the
Commitment Letter as a party thereto); provided that the foregoing shall not
modify the governing law provisions set forth in the Commitment Letter. Each
party hereto hereby irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Joinder Agreement or the Joinder
Fee Letter and the other transactions contemplated hereby or the actions of the
Commitment Parties in the negotiation, performance or enforcement hereof. Each
party hereto hereby irrevocably and unconditionally submits to the exclusive
jurisdiction of any New York State court or Federal court of the Unites States
of America sitting in the Borough of Manhattan in New York City in respect of
any suit, action or proceeding arising out of or relating to the provisions of
this Joinder Agreement or the Joinder Fee Letter and the other transactions
contemplated hereby and irrevocably agrees that all claims in respect of any
such suit, action or proceeding may be heard and determined in any such court.
The parties hereto agree that service of any process, summons, notice or
document by registered mail addressed to such party shall be effective service
of process against you for any suit, action or proceeding relating to any such
dispute. Each party hereto waives, to the fullest extent permitted by applicable
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceedings brought in any such court, and any claim
that any such suit, action or proceeding brought in any such court has been
brought in an inconvenient forum. A final judgment in any such suit, action or
proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction the applicable party is or may be subject by suit upon
judgment.
This Joinder Agreement (including all of the terms of the Commitment Letter) and
the other terms and conditions contained herein shall be subject to the same
confidentiality provisions applicable to the Commitment Letter as provided in
Section 6 of the Commitment Letter. The Joinder Fee Letter and the contents
thereof shall be subject to the same confidentiality provisions applicable to
the Facilities Fee Letter as provided in Section 6 of the Commitment Letter.
The Additional Commitment Party acknowledges that it has, independently and
without any reliance upon the Lead Arrangers or any of their respective
affiliates, or any of their respective officers, directors, employees, agents,
advisors or representatives, and based on the financial statements of the US
Borrower and its consolidated subsidiaries and the Acquired Business and such
other documents as it has deemed appropriate, made its own credit analysis and
decision to provide a Commitment and enter into this Joinder Agreement.
The compensation, reimbursement, indemnification, confidentiality (except as
otherwise set forth in the Commitment Letter), jurisdiction, waiver of jury
trial and governing law provisions contained herein or in the Commitment Letter
shall remain in full force and effect regardless of whether the Credit
Documentation shall be executed and delivered and notwithstanding the
termination of this Joinder Agreement, the Commitment Letter, or each Commitment
Party’s Commitment.
All Commitments and undertakings of the Additional Commitment Party will expire
on the earliest of (a) 11:59 p.m. (New York City time) on March 16, 2017 (the
“Commitment Termination Date”) (provided that to the extent the Termination Date
(as defined in the Acquisition Agreement in effect on March 16, 2016) is
extended to June 16, 2017 in accordance with the terms of Section 8.1(b) of the
Acquisition Agreement (in accordance with the terms thereof as in effect on
March 16, 2016), the Commitment Termination Date shall, upon notice of such
extension to the Commitment Parties from the US Borrower, be automatically
extended to 11:59 p.m. (New York City time) on June 16, 2017), (b) the closing
of the Acquisition without the use of the Facilities, (c) the termination of the
Acquisition Agreement and (d) the public announcement of the abandonment of the
Acquisition by the US Borrower or any of the US Borrower’s affiliates in a
public statement or filing (such earliest time set forth in clause (a), (b), (c)
or (d) above, the “Expiration Date”).
[Signature Pages Follow]







If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof by returning to us an executed counterpart
hereof.


Very truly yours,
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as the Additional Commitment Party


By:____________________________
Name:
Title:





Accepted and agreed to as of
the date first written above by:
BARCLAYS BANK PLC


By: ________________________________
Name:
Title:





MERRILL LYNCH, PIERCE, FENNER
& SMITH INCORPORATED


By: ________________________________
Name:
Title:




BANK OF AMERICA, N.A.


By: ________________________________
Name:
Title:



COHERENT, INC.




By: ________________________________
Name:
Title:







Schedule I
to Joinder Agreement to Commitment Letter


Commitments




Commitment Party
Commitment of the US Term Facility
Commitment of the Euro Term Facility
Commitment of the Revolving Credit Facility
Title
Barclays Bank PLC
$225,000,000
$225,000,000
$48,000,000
Lead Arranger, Administrative Agent, Syndication Agent and Initial Lender
Merrill Lynch, Pierce, Fenner & Smith Incorporated
$0
$0
$0
Lead Arranger
Bank of America, N.A.
$150,000,000
$150,000,000
$32,000,000
Initial Lender
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
$0
$0
$20,000,000
Co-Arranger and Initial Lender
 
Total: $375,000,000
Total: $375,000,000
Total: $100,000,000
 







WEIL:\95696167\11\21151.0139